DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6,7,9,11,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over I. Lakkis (U.S.Pub. # 2010/0310009, of the record) in view of Han et al (U.S.Pub. # 2014/0293988, newly cited).
           Regarding claims 1,6,11, I. Lakkis discloses a radio node for a wireless communication network, the radio node being configured for processing reference signaling (par. [0169]: “[...] In order to detect the presence of the signal, a preamble (i.e. a known signature) is typically sent by a transmitter device as part of each packet.”) 
          Regarding claims 2,7, I. Lakkis discloses  wherein the coding is based on a pair of complementary Golay sequences comprising a first sequence and a second sequence (para. 0125).  
        Regarding claims 4,9,16, I. Lakkis discloses wherein elements of a Golay sequence are determined differentially (para. 0173).  

Claims 3,8,13,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over I. Lakkis and Han et al  as applied to claims 1,2,4,6,7,9,11,16 above, and further in view of  A. Sanderovich (U.S.Pub. # 2016/0261319, of the record).
           Regarding claims 3, 18,13, I. Lakkis and Han et al do not specifically disclose wherein the coding maps first reference signaling to a first frequency range and a second reference signaling to a second frequency range. A. Sanderovich discloses wherein the coding maps first reference signaling to a first frequency range and a 
          Regarding claims 14,18, I. Lakkis discloses wherein elements of a Golay sequence are determined differentially (para. 0173).  

Claims 5,10,17,19,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over I. Lakkis and Han et al as applied to claims 1,2,4,6,7,9,11,16 above, and further in view of Jia et al (U.S.Pub. # 2016/0087829, of the record).
          Regarding claims 5,10,17,19,21, I. Lakkis and Han et al do not specifically disclose wherein reference signaling comprises at least one of primary synchronization signaling and secondary 4Attorney Docket No: 1557-933PUS (P48908_US1) synchronization signaling. Jia et al disclose wherein reference signaling comprises at least one of primary synchronization signaling and secondary 4Attorney Docket No: 1557-933PUS (P48908_US1) synchronization signaling (see claims 4, 6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Jia et al in the system of I. Lakkis and Han et al in order to allow the UE to complete time and frequency synchronization and to acquire useful system parameters such as cell identity, cyclic prefix length and access mode.

Claims 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakkis,Han et al and Sanderovich as applied to claims 1,2,4,6,7,9,11,16, 3,8,13,14,18  above, and further in view of Jia et al.
           Regarding claims 15,20,  I. Lakkis , Han et al and  A. Sanderovich  do not specifically disclose wherein reference signaling comprises at least one of primary synchronization signaling and secondary 4Attorney Docket No: 1557-933PUS (P48908_US1) synchronization signaling. Jia et al disclose wherein reference signaling comprises at least one of primary synchronization signaling and secondary 4Attorney Docket No: 1557-933PUS (P48908_US1) synchronization signaling (see claims 4, 6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Jia et al in the system of I. Lakkis, Han et al and A. Sanderovich in order to allow the UE to complete time and frequency synchronization and to acquire useful system parameters such as cell identity, cyclic prefix length and access mode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416